Memorandum Per Curiam.
An owner of a building upon leased ground, whether title to the building is acquired by a quitclaim deed, or a full warranty deed, is authorized, under subdivision (d) of section 8 of chapter 315 of the Laws of 1945 [amdg. L. 1945, ch. 3, the Commercial Bent Law], to institute summary proceedings, where he has complied with all the other requirements of the statute, where the term of the tenancy has expired. Also an omission to place upon the copy petition served the name of the notary, is not a jurisdictional defect (Civ. Prac. Act, § 105; see People ex rel. N. Y. City Omnibus Corp. v. Miller, 282 N. Y. 5; People ex rel. Fifth Ave. & 37th St. Corp. v. Miller, 261 App. Div. 550).
Final order affirmed, with $25 costs.
Hammer, McLaughlin and Eder, JJ., concur.
Order affirmed.